Citation Nr: 1809586	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  16-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an earlier effective date prior to February 3, 2011 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1960 to September 1982.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction was subsequently transferred to the RO in Cleveland, Ohio.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The claim for entitlement to service connection for PTSD was previously and most recently denied by the RO in a December 1992 rating decision. 

2. On February 22, 1993, the Veteran submitted a claim to reopen his previously denied claim for entitlement to service connection for PTSD. The claim was never acted upon. 


CONCLUSIONS OF LAW

1. The December 1992 rating decision is final. 38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2017).

2. The criteria for an effective date of February 22, 1993, but no earlier, for the grant of entitlement to service connection for PTSD have been met. 38 U.S.C. 
§§ 5107(b), 5110; 38 C.F.R. §§ 3.1(p), 3.102, 3.400.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400. Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran filed an application in October 1982, claiming that VA benefits should be awarded for a psychiatric disability. The RO denied service connection for the Veteran's claimed disability in December 1982, and although the Veteran filed a notice of disagreement with the rating decision, he did not perfect an appeal following the issuance of the May 1983 statement of the case, and the December 1982 rating decision became final. The Veteran attempted to reopen his claim several times, but it was denied by the RO in January 1986 and August 1991.

In March 1992, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for PTSD. In a December 1992 rating decision, the RO denied the Veteran's claim on the basis that the Veteran did not have a diagnosis of PTSD or a verified stressor. On February 22, 1993, the Veteran filed an application to reopen his previously denied claim of entitlement to service connection for PTSD. The RO never acted upon this application. Therefore, an earlier effective date of February 22, 1993 is granted. This is the earliest possible effective date, as there is no earlier, unadjudicated, pending claim to reopen, and February 22, 1993 is more than one year after the Veteran's discharge from service.

The Veteran contends that entitlement to service connection arose long before February 22, 1993. However, even if entitlement had arisen prior to February 22, 1993, there is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection for a reopened claim as the date of the reopened claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400.

Accordingly, the Board finds that the claim for an effective date prior of February 22, 1993, but no earlier, for the grant of entitlement to service connection for PTSD is granted. 


ORDER

An effective date of February 22, 1993, but no earlier, for the grant of entitlement to service connection for PTSD is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


